UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-4157


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

            v.

VASCHON ANDREA BROWN,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:14-cr-00032-CCB-1)


Submitted:    July 2, 2015                 Decided:   July 30, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Byron L.      Warnken, Matt McKenzie, WARNKEN, LLC, Pikesville,
Maryland,    for Appellant.    Rod J. Rosenstein, United States
Attorney,    Peter J. Martinez, Assistant United States Attorney,
OFFICE OF    THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In   January   2014,     a   federal    grand    jury     indicted    Vaschon

Brown for (1) possession with intent to distribute heroin, in

violation of 21 U.S.C. § 841(a)(1); (2) possession of a firearm

and ammunition as a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1); and (3) possession of a firearm in furtherance of a

drug   trafficking       crime,     in   violation   of   18     U.S.C.    § 924(c).

Brown moved      to   suppress      evidence   seized     from    his     person   and

vehicle.       Following a hearing, the district court denied the

motion.     Brown then entered a conditional guilty plea, expressly

reserving his right to appeal the district court’s denial of his

motion to suppress.            Brown now appeals that denial.                For the

reasons that follow, we affirm.



                                          I.

                                          A.

       At approximately 1:10 am on September 16, 2013, Officer

James Morrison of the Howard County Police Department observed

Vaschon Brown driving thirteen miles per hour over the speed

limit, and initiated a routine traffic stop.                     Morrison entered

Brown’s license plate number into the National Crime Information

Center (“NCIC”) database, which showed an active arrest warrant

for    Brown    issued    by      the    Maryland    Transportation        Authority

(“MTA”) for failure to appear in traffic court.                    Morrison asked

                                           2
his   dispatcher      to    contact       the     MTA      to     determine    whether       the

warrant was indeed active, and the MTA confirmed that it was.

Then,   Morrison      accessed       the     Maryland           Judiciary      Case    Search

(“MJCS”)     website       to     research        Brown’s         criminal     history       and

discovered     that        Brown    had      a     prior          narcotics     conviction.

Morrison did not access the portion of the website dealing with

traffic-related cases.

      Morrison told Brown there was an active warrant for his

arrest.    Brown responded that the warrant had been quashed, and

provided the name of his lawyer.                           Brown argues he also told

Morrison    his   new      trial    date,       but     Morrison      does    not     remember

Brown     providing        that     information.                  Morrison     nevertheless

executed    the   arrest        warrant     and       in    the    subsequent       search    of

Brown’s person found $1,900 in cash and two cellphones.                                  Brown

was in fact correct that the warrant had been recalled.

      Based on the evidence from Morrison’s search and Brown’s

criminal history, Morrison detained Brown’s vehicle until a K-9

unit arrived to scan it.               The scan indicated the presence of

narcotics, which led Morrison to search Brown’s vehicle.                                During

the search, Morrison found a loaded .45 caliber handgun, 38 bags

of heroin, and a duffel bag containing $20,000 in cash.

                                             B.

      Brown moved to suppress the evidence seized from his person

and vehicle as a result of Morrison’s searches.                               He argued, in

                                             3
relevant part, that the exclusionary rule applied because (1)

Morrison      unreasonably        relied       on      the    representation        that    the

warrant was valid, and therefore his actions constituted police

misconduct to which the good faith exception should not apply;

and   (2)     Morrison       lacked        reasonable         suspicion    to     detain    the

vehicle for longer than the time reasonably required to issue a

citation.

      The      district      court         denied      Brown’s    motion     to     suppress,

finding that although Brown’s Fourth Amendment rights had been

violated because the warrant was, in fact, invalid, the good

faith     exception       to     the        exclusionary         rule     applied    because

Morrison had reasonably relied on the information from the NCIC

database and the MTA.                 The court also held that Morrison had

lawfully detained Brown’s vehicle.



                                               II.

        “We    review     factual          findings       regarding       [a]     motion     to

suppress for clear error and legal conclusions de novo.”                              United

States v. Williams, 740 F.3d 308, 311 (4th Cir. 2014).                                       We

construe       the    evidence        in    the       light    most     favorable    to     the

prevailing      party     in    the        district      court.         United     States    v.

Foster,       634 F.3d 243,    246     (4th      Cir.    2011).         Because     the

district court denied Brown’s motion, we construe the evidence

in the light most favorable to the government.

                                                  4
                                          III.

       Brown makes two arguments on appeal.                First, he argues that

the good faith exception should not be applied to these facts

because to do so would run counter to the exclusionary rule’s

goal of deterring police misconduct.                     He so contends because

Morrison (1) relied on a systemically incorrect database and (2)

failed to further investigate the warrant’s validity after Brown

informed him the warrant had been quashed.                       Second, he argues

that the evidence seized from Brown’s vehicle must be excluded

because      Morrison      lacked    reasonable       suspicion    to   detain    the

vehicle for an additional 20-30 minutes after the arrest.                          We

find both arguments to lack merit.

                                           A.

       We    first     address      Brown’s      claim    that    the   good    faith

exception to the exclusionary rule does not apply.                      The purpose

of the exclusionary rule to the Fourth Amendment’s protection

against unlawful searches and seizures is “to deter wrongful

police conduct.”           Herring v. United States, 555 U.S. 135, 137

(2009).      Because excluding evidence exacts a “costly toll upon

truth-seeking and law enforcement objectives,” the exclusionary

rule    is    not    automatically        triggered      every   time   the    Fourth

Amendment is violated.            Id. at 141 (quotation omitted).              Rather,

it     applies      only   when     the    police     conduct     is    “deliberate,

                                            5
reckless, or grossly negligent,” or when there is evidence of

“recurring or systemic negligence.”                  Id. at 144.          We apply an

objective standard to that inquiry and ask “whether a reasonably

well      trained    officer   would    have       known    that    the     search    was

‘illegal’ in light of ‘all of the circumstances.’”                          Id. at 145

(quoting United States v. Leon, 468 U.S. 897, 922 n.23 (1984)).

If   an    officer    acted    with    objectively         reasonable     reliance    on

incorrect     database    information,        we    conclude       that   the   officer

acted in good faith, and the exclusionary rule does not apply.

See id. at 142.          We find that to be the case here, for the

reasons that follow.

       Brown contends, in essence, that Morrison’s reliance was

not objectively reasonable.             Brown argues that because the NCIC

database is known to be frequently incorrect, Morrison should

not have relied on its information.                  To the contrary, however,

this court has concluded that the NCIC database generally is

accurate and that widespread use of its reports indicates they

may be trusted.        United States v. McDowell, 745 F.3d 115, 121–22

(4th   Cir.    2014).      Further,     Morrison      did     not    rely    solely    on

NCIC’s information in concluding that Brown’s arrest warrant was

valid.       As we have noted, he asked his dispatcher to confirm

with the MTA that the warrant was active.                      That Morrison took

that additional step places his precautions beyond those of the

officer in Herring, on which both parties rely.                      In Herring, the

                                          6
Supreme Court held that the officer’s execution of an arrest

warrant based only on information from a neighboring county’s

clerk’s office that the warrant was active did not trigger the

exclusionary rule.     See Herring, 555 U.S. at 137, 147–48.

     In addition to Brown’s challenge to the NCIC database’s

accuracy,   Brown   argues    that   Morrison’s      failure   to   check   the

traffic portion of the MJCS website or further investigate the

warrant’s validity after Brown informed him the warrant had been

quashed indicates willful blindness.              Willful blindness is a

high standard to meet, requiring, as it does, evidence that the

actor “deliberately shield[ed] [himself] from clear evidence of

critical    facts      that    are        strongly    suggested      by     the

circumstances.”     United States v. Jinwright, 683 F.3d 471, 478

(4th Cir. 2012).       We have no difficulty finding that standard

was not met here.

     Morrison accessed the MJCS website to investigate Brown’s

criminal history after having confirmed with the MTA Brown’s

warrant was active.     Thus, since the authenticity of the warrant

was already confirmed, he was under no obligation to utilize the

MJCS site further. *


     * We also reject Brown's argument that Morrison's failure to
infer that the warrant against Brown was inactive from the sole
fact that Brown's driver's license was valid triggered the
exclusionary rule.    Although Brown asserts that, in Maryland,
the issuance of an arrest warrant against a person automatically
(Continued)
                                      7
       Nor    does    Morrison’s          failure       to    further      investigate        the

warrant       because        of        Brown’s        statements          indicate      willful

blindness.      Brown’s statement that the warrant had been quashed

is not “clear evidence” of that fact, especially when contrasted

with   Morrison’s          specific       information         from    the       NCIC    and   MTA

regarding its validity.                  The circumstances thus indicated the

warrant was active; therefore Morrison proceeded reasonably.

                                                 B.

       We    next     turn        to    Brown’s       claim        that    Morrison       lacked

reasonable suspicion to prolong the traffic stop.                                 To detain a

driver and vehicle beyond the course of a routine traffic stop,

an officer must have reasonable suspicion of illegal activity.

United      States    v.    Branch,       537 F.3d 328,       336    (4th    Cir.    2008)

(citing      Florida        v.     Royer,       460 U.S. 491,    500-01       (1983)).

Reasonable suspicion need not amount to probable cause, but the

officer does need to identify specific facts supporting this

suspicion.      Id.        An officer’s reasonable suspicion is evaluated

objectively,         and    we    may    not     engage       in    “unrealistic         second-

guessing”      of     the    officer’s          decision.           Id.    at     337   (citing




triggers suspension of that person's driver's license, Brown
cites no Maryland authority for that assertion, and presents no
evidence that a typical Maryland police officer would rely on
the validity of a driver's license to determine the status of an
arrest warrant.



                                                 8
Illinois v. Wardlow, 528 U.S. 119, 123 (2000); United States v.

Sharpe, 470 U.S. 675, 686–87 (1985)).

        Morrison knew that Brown had a prior narcotics conviction,

and   discovered     two      cellphones    and     $1,900    in    cash    on    Brown’s

person.     These      specific     facts        were   sufficient      to       raise     a

reasonable suspicion of illegal activity, authorizing Morrison

to order a K-9 scan and detain Brown’s vehicle.                              Brown has

offered only conclusory statements to argue that those facts do

not amount to reasonable suspicion.



                                           IV.

      For the foregoing reasons, we affirm the judgment of the

district    court.       We     dispense    with     oral    argument      because       the

facts    and   legal    contentions        are    adequately       presented      in     the

materials      before    this    court     and    argument     would    not      aid     the

decisional process.

                                                                                 AFFIRMED




                                            9